Citation Nr: 0731216	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-41 849	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for peripheral vascular 
disease.  

3.  Entitlement to service connection for edema in the left 
lower extremity.  

4.  Entitlement to service connection for tissue thickening 
in the left lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1981.  He had service in the Republic of Vietnam where his 
awards and decorations included the Combat Action Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in May 2003 and January 2004.  

In July 2006, the Board denied service connection for a 
prostate disorder and remanded the veteran's claims of 
service connection for plaques in the left carotid artery, 
hypertension, peripheral vascular disease, edema in the left 
lower extremity, and tissue thickening in the left lower 
extremity, for further development and adjudication.  

In January 2007, the RO granted service connection for left 
carotid artery plaque.  


FINDINGS OF FACT

1.  The medical evidence is against a showing that the 
veteran currently has peripheral vascular disease.  

2.  The veteran's hypertension is not shown to be due to any 
event or incident of his period of active service, or to have 
been caused or aggravated by a service-connected disability.  

3.  The currently demonstrated edema and tissue thickening of 
the left lower extremity that are shown as likely as not to 
be residuals of donor site vein harvesting, status-post 
coronary artery bypass graft (CABG) required for treatment of 
the service-connected coronary artery disease.   


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral vascular disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Extending the benefit of the doubt to the veteran, his 
disability manifested by edema and tissue thickening of the 
left lower extremity are proximately due to or the result of 
his service-connected coronary artery disease.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2003, and January, April and 
May 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
February 2007 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board notes that this matter has been remanded for additional 
development, to include an additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392-
393 (Fed. Cir. 1996).  Thus, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular . . . injury was incurred . . . in service but not 
a basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).  Therefore, this section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in service.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).

Here, the veteran seeks compensation benefits for peripheral 
vascular disease, hypertension, and edema and tissue 
thickening of the left lower extremity.  

The service medical records show that the veteran's blood 
pressure readings in service were 130/74 in March 1959, 
124/80 in December 1963, 114/70 in December 1969, 122/62 in 
December 1973, and 138/82 in December 1975.  

The service records also show that the veteran sought 
treatment for contusion of the left ankle in June 1962 and 
sought treatment for contusion of the left lower leg in 
November 1975.  

After service, the veteran has been diagnosed with 
hypertension, peripheral vascular disease, leg edema (left 
greater than right) and left lower leg cellulitis.  An August 
2002 treatment note indicated left lower leg cellulitis, but 
also noted no other abnormalities or neurological or vascular 
deficit.  

A July 1998 treatment note indicated left leg superficial 
veins and redness consistent with superficial phlebitis.  And 
a July 2001 note indicated complaints of leg swelling.  This 
physician indicated that this was related to poor venous 
draining of the lower extremities because of harvesting of 
the veteran's veins as a result of a previous coronary artery 
bypass procedure.  

The record also contains the report of one of the veteran's 
physicians indicating that the veteran suffered from 
peripheral vascular disease.  This physician stated that this 
condition was related to the veteran's diabetes mellitus in 
that "it [was] established beyond any reasonable doubt that 
patients with Type 2 diabetes [had] increased atherosclerotic 
risk and complications of peripheral vascular disease, as 
well as coronary artery disease well known to be increased in 
patients with Type 2 diabetes."  

In order to determine whether the veteran has the above 
conditions, and if so, whether these conditions are related 
to his active duty service or a service-connected disability, 
the veteran was afforded several VA examinations.

The first VA examination related to the veteran's conditions 
is dated in April 2003.  The examiner noted that the veteran 
had no history of peripheral vascular disease involving the 
arteries of the legs.  The examiner noted the veteran's 
medical history, to include that of an incident three years 
earlier when he sustained a cut to the distal portion of his 
shin on the left.  The examiner indicated that the veteran 
probably perforated or ruptured one of the veins, causing 
subcutaneous bruise and residual stasis dermatitis.  

The examiner found no varicose veins or evidence of any 
arterial or venous stasis ulceration of the skin of the legs.  
The veteran also had palpable dorsalis pedis pulses 
bilaterally at 2/3.  

The examiner also noted that the veteran had had a heart 
attack in 1986 and a triple coronary bypass graft in 1987.  
The veteran was diagnosed as status post myocardial 
infarction, status post coronary artery bypass graft, three 
vessels, status post placements of 9 stents, now 
asymptomatic.  The veteran was also noted to have diabetes 
mellitus.  

The veteran was also examined by VA in October 2003.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  

The examiner noted the veteran's medical history in the 
record, to include the history of heart problems.  The 
veteran indicated that he has had some fluid retention in 
this left lower leg since about 1994 or 1995.  

After examination, the veteran was diagnosed with, among 
other conditions, some telangiectasias and prominent veins.  
The examiner noted a history of lower leg edema, but the 
examiner indicated that there was no significant pretibial or 
pedal edema on examination.  

The examiner added that this would be at least as likely as 
not related to venous insufficiency.  The examiner also noted 
that there was no history at present of any peripheral 
vascular disease.  

Finally, the veteran was afforded a VA examination dated in 
September 2006.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and noted that the veteran was diagnosed with 
heart disease in 1983 and diabetes in 1993, had a carotid 
endarterectomy in 1997, had a stent placement in 1999, and 
was diagnosed with hypertension in 1992.  

The examiner noted that the veteran's heart disease and 
hypertension preexisted the veteran's diabetes.  The examiner 
also noted the veteran's history of myocardial infarction and 
bypass surgery in 1983 and stent placements in 1999.  The 
veteran reported left lower leg edema since having the bypass 
surgery in 1983.  

The examiner noted that this was the leg from which they took 
the vein for the vein harvesting.  The examiner also 
indicated that hypertension was diagnosed in 1992, and that 
the veteran reported having had peripheral vascular disease.  
The examiner noted treatment records in the veteran's claims 
file that refer to peripheral vascular disease, but added 
that the physician had not rendered this diagnosis.  

The examiner indicated that the 2003 VA examiner did not 
diagnose peripheral vascular disease.  The veteran indicated 
no symptoms of claudication, had good pulses, did not wear 
compression hosiery, and had not had any vascular studies of 
his leg for his diagnosis.  

The veteran also complained of tissue thickening of the 
medial left lower extremity over the last 10 years.  After 
examination, the veteran was diagnosed with hypertension, 
diabetes mellitus type II, arteriosclerotic disease and 
coronary artery disease.  

Regarding the claimed peripheral vascular disease, the VA 
examiner opined that "[a]t this time [he did] not find any 
peripheral vascular disease."  

In addition, the veteran's hypertension was noted to have 
been diagnosed prior to his diabetes, and had been stable.  
The examiner then opined that the veteran's hypertension 
"[was] not at least as likely as not aggravated by the 
diabetes."  

Regarding left leg edema and tissue thickening, the examiner 
stated that "[it was his] opinion that the left leg edema 
was not at least as likely as not due to the service-
connected diabetes, heart disease or arteriosclerotic 
disease.  This had occurred since his CABG in 1983, and it 
[was his] opinion it [was] a side-effect of the vein 
harvesting.  [He did] not have a diagnosis for the tissue 
thickening of the left leg.  It [was his] opinion that it 
[was] not at least as likely as not secondary to the diabetes 
or CAD.  This [might] be a result of the vein harvesting from 
the coronary artery bypass surgery."  

Based on the foregoing, the Board finds that the claims of 
service connection for peripheral vascular disease and 
hypertension must be denied.  The medical evidence, however, 
is in relative equipoise as to service connection for edema 
and thickening of the left lower extremity as secondary to 
the  service-connected coronary artery disease.  

Regarding peripheral vascular disease, the medical evidence 
is against a finding that the veteran currently suffers from 
peripheral vascular disease.  While the veteran was diagnosed 
with peripheral vascular disease by one of his private 
physicians, the September 2006 VA examiner that examined the 
veteran and his claims file (to include the April 2004 report 
indicating a diagnosis of peripheral vascular disease), did 
not find peripheral vascular disease.  

The October 2003 VA examiner also did not diagnose peripheral 
vascular disease, and, as noted by the September 2006 VA 
examiner, the veteran's vascular physician had not rendered 
this diagnosis.  

Here, the Board finds the opinions of the VA examiners most 
persuasive.  In this regard, the September 2006 VA examiner 
had the opportunity to examine both the veteran and his 
claims file in connection with his opinion.  The weight of 
the medical evidence supports this opinion.   See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rational basis for doing 
so is given).  

With the medical evidence against a finding that the veteran 
currently has peripheral vascular disease, a claim of service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the veteran's other conditions, the Board first 
notes that the veteran served in the Republic of Vietnam and 
may therefore be presumed to have been exposed to Agent 
Orange as a result of his service.  

The Board, however, notes that neither hypertension nor edema 
or tissue thickening are not among the conditions identified 
in 38 C.F.R. § 3.309 as associated with herbicide exposure.  
A presumption of service connection for these conditions 
therefore is not available on this basis.  

The Board also finds that the evidence is against a finding 
that the veteran's hypertension is due to the veteran's 
service or a service-connected disability.  

Here, the Board finds that the medical evidence does not 
indicate that the veteran had hypertension in service or 
within one year of service.  The evidence indicates that the 
veteran was diagnosed with hypertension in 1992, 
approximately 10 years after his discharge from the service, 
and prior to his diagnosis for diabetes.  

Based on his review of the medical evidence, the September 
2006 VA examiner opined that the hypertension was not at 
least as likely as not aggravated by the diabetes.  

Regarding, the veteran's edema and tissue thickening of the 
left leg, the Board finds that service connection is 
warranted.  

Here, the Board notes that the October 2003 VA examiner 
stated that the veteran had some telangiectasias and 
prominent veins.  The examiner noted a history of lower leg 
edema, but the examiner indicated that there was no 
significant pretibial or pedal edema on examination.  The 
examiner stated that this would be at least as likely as not 
related to venous insufficiency.  

The September 2006 examiner, while indicating that the left 
leg edema was not at least as likely as not due to the 
service-connected diabetes, heart disease or arteriosclerotic 
disease, found that this had occurred since his CABG in 1983, 
and stated that it "[was] a side-effect of the vein 
harvesting."  

The September 2006 examiner did not render a diagnosis for 
the tissue thickening of the left leg and indicated that it 
was not at least as likely as not secondary to the diabetes 
or CAD.  However, the examiner found that "[t]his [might] be 
a result of the vein harvesting from the coronary artery 
bypass surgery."  

The Board also notes that one of the veteran's private 
physician's also indicated that the veteran's left leg 
swelling was related to poor venous draining of the lower 
extremities because of harvesting of the veteran's veins as a 
result of a previous coronary artery bypass procedure.  

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise as to the question of secondary 
service connection for edema and tissue thickening of the 
left lower extremity, and resolves all reasonable doubts in 
the veteran's favor.  

The medical evidence indicates that these conditions are as 
likely as not to be residuals of donor site vein harvesting, 
status-post surgery for coronary artery bypass graft (CABG) 
required for treatment of the veteran's service-connected 
coronary artery disease.  

In reaching this determination, the Board notes that the 
veteran is competent to report his experiences, including 
symptoms related to stressful events.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  This appeal is granted.  

The evidence, however is against a finding that the veteran 
currently has peripheral vascular disease, nor does the 
evidence support a finding that the veteran's hypertension is 
the result of his active duty service, or a service-connected 
disability.  

In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for peripheral vascular disease is denied.  

Service connection for hypertension is denied.  

Service connection for the residuals of donor site vein 
harvesting, to include edema and tissue thickening of the 
left lower extremity, status-post surgery for coronary artery 
bypass graft (CABG), is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


